Concurring Opinion by
William Foster, Esq.
I dissented from the decision of the court on the issues presented in this matter at the last June term, and have since seen no reason to change my ojnnion: on the contrary, the affidavits of Mr. Justice Dole, attached to the record now *571before us, confirm my former belief that he did not consider the question of the statute of limitations.
The sole issue now before this court is whether such omission of the trial Justice to consider that question is, for any reason, an equitable ground for now disturbing the judgment: and I agree that it is not. ,
If this court could now go further, and find what lapse, of time bars a foreign judgment, it would be more satisfactory to me to incorporate that finding in this decision: but the majority of the court deem this unnecessary and inadvisable, and their judgment must prevail.